MEMORANDUM **
Robert Hart appeals pro se the judgment awarding him $1,500 following a bench trial, in which the district court limited the scope of the trial to reviewing the compensatory damages awarded by the Equal Employment Opportunity Commission’s Office of Federal Operations. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s trial management for abuse of discretion and its findings of fact for clear error. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir.2002). We affirm.
The district court did not abuse its discretion in its management of the issues for trial. Although Hart contends that the district court erred by not following a pretrial order submitted to the court in April 2002, he does not indicate how use of that pretrial order would have affected his presentation of evidence or the outcome of the case. See id.
Hart’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.